Case 5:20-cv-05008-TLB Document 26           Filed 05/21/21 Page 1 of 1 PageID #: 426




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


MICHAEL LEE CONN                                                              PLAINTIFF

V.                             CASE NO. 5:20-CV-5008

SHERIFF TIM HELDER and
MAJOR RANDELL DENZER                                                     DEFENDA NTS


                                OPINION AND ORDER


       Comes on for consideration the Report and Recommendation (Doc. 25) filed in this

case on May 3, 2021, by the Honorable Mark E. Ford, United States Magistrate Judge for

the Western District of Arkansas. Fourteen (14) days have passed without objections

being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, the Defendants’ Motion for Summary Judgment

(Doc. 17) is GRANTED, and the case is DISMISSED WITH PREJUDICE. Judgment will

enter separately.

       IT IS SO ORDERED on this 21st day of May, 2021.


                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
